

	

		II

		109th CONGRESS

		1st Session

		S. 1190

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To provide sufficient blind rehabilitation

		  outpatient specialists at medical centers of the Department of Veterans

		  Affairs.

	

	

		1.Short titleThis Act may be cited as the

			 Blinded Veterans Continuum of Care Act

			 of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)There are approximately 135,000 blinded

			 veterans throughout the United States, including approximately 35,000 who are

			 enrolled with the Department of Veterans Affairs. An aging veteran population

			 and injuries incurred in Operation Iraqi Freedom and Operation Enduring Freedom

			 are increasing the number of blinded veterans.

			(2)Since 1996, when the Department of Veterans

			 Affairs hired its first 14 blind rehabilitation outpatient specialists

			 (referred to in this Act as Specialists, Specialists have been a

			 critical part of the continuum of care for blind and visually impaired

			 veterans.

			(3)The Department of Veterans Affairs operates

			 10 residential blind rehabilitation centers that are considered among the best

			 in the world. These centers have had long waiting lists, with as many as 1,500

			 blind veterans waiting for openings in 2004.

			(4)Specialists provide—

				(A)critically needed services to veterans who

			 are unable to attend residential centers or are waiting to enter such a

			 program;

				(B)a range of services, including training

			 with living skills, mobility, and adaptation of manual skills; and

				(C)pre-admission screening and follow-up care

			 for blind rehabilitation centers.

				(5)There are not enough Specialist positions

			 to meet the increased numbers and needs of blinded veterans.

			3.Blind rehabilitation

			 outpatient specialists at VA medical centers

			(a)In

			 generalThe Secretary of

			 Veterans Affairs shall establish Specialist positions at medical centers

			 with—

				(1)visual impairment services teams with a

			 full-time coordinator; or

				(2)more than 150 currently enrolled legally

			 blind veterans.

				(b)PrioritizationIn assigning Specialists under subsection

			 (a), the Secretary shall—

				(1)during the first year after the date of

			 enactment of this Act, give priority to any medical center with more than 400

			 legally blind veterans enrolled;

				(2)during the second year after the date of

			 enactment of this Act, give priority to any medical center with more than 300

			 legally blind veterans enrolled;

				(3)during the third year after the date of

			 enactment of this Act, give priority to any medical center with more than 200

			 legally blind veterans enrolled; and

				(4)after the 3-year period beginning on the

			 date of enactment of this Act, give priority to any medical center with more

			 than 150 legally blind veterans enrolled.

				(c)Reporting

			 requirementNot later than

			 March 31 of each year, the Secretary of Veterans Affairs shall submit a report

			 to Congress, which contains—

				(1)the number of Specialist positions

			 filled;

				(2)the location of each Specialist position;

			 and

				(3)the continuum of care offered to blind and

			 visually impaired veterans.

				4.Authorization of

			 appropriationsThere are

			 authorized to be appropriated $5,000,000 for each of fiscal years 2006 through

			 2010 to carry out this Act.

		

